                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEANNA PIERCE,

                      Plaintiff,
                                                        CIVIL ACTION
       v.                                               NO. 17-5539

CITY OF PHILADELPHIA,

                      Defendant.


                                      ORDER

      AND NOW, this 1st day of August, 2019, upon consideration of Plaintiff’s

Motion for Recusal (ECF No. 108), Defendant’s Response (ECF No. 111) and Plaintiff’s

Reply (ECF No. 112), it is ORDERED that the Motion is DENIED.


                                              BY THE COURT:



                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
